J-S59005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JAMIR CHAVOUS,

                            Appellant                 No. 3672 EDA 2015


            Appeal from the PCRA Order Entered November 5, 2015
              In the Court of Common Pleas of Delaware County
                          Criminal Division at No(s):
                           CP-23-CR-0003651-2002
                           CP-23-CR-0003652-2002


BEFORE: BENDER, P.J.E., OLSON, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED OCTOBER 11, 2016

        Appellant, Jamir Chavous, appeals pro se from the PCRA court’s

November 4, 2015 order denying, as untimely, his petition filed under the

Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        We need not set forth, in significant detail, the factual or procedural

history of Appellant’s case. We only note that Appellant entered negotiated

guilty pleas, in two separate cases, to sexual assault and conspiracy to

commit sexual assault. Following Appellant’s sentencing for those offenses

in 2003, he did not file a direct appeal. Between 2003 and 2009, Appellant



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S59005-16



filed and litigated two PCRA petitions, both of which were denied with no

subsequent appeal by Appellant.

        On September 25, 2015, Appellant filed a third, pro se PCRA petition,

which underlies the present appeal. The PCRA court subsequently issued a

Pa.R.Crim.P. 907 notice of its intent to dismiss Appellant’s petition as being

untimely-filed.     Appellant filed a pro se response, but the PCRA court

dismissed his petition by order entered on November 5, 2015.         Appellant

filed a timely, pro se notice of appeal.1 The court did not direct Appellant to

file a Pa.R.A.P. 1925(b) statement, but it filed an opinion on January 7,

2016.

        In Appellant’s pro se brief to this Court, he raises 14 issues for our

review.    Before we may address any of those claims, however, we must

examine the timeliness of Appellant’s petition, because the PCRA time

limitations implicate our jurisdiction and may not be altered or disregarded

in order to address the merits of a petition.       See Commonwealth v.

____________________________________________


1
  Appellant’s pro se notice of appeal was filed on December 7, 2015. The
Delaware County Clerk of Courts properly included, in the certified record,
the envelope in which Appellant’s notice was mailed, and the postage stamp
on that envelope bears a date of December 1, 2015. Therefore, Appellant’s
pro se notice of appeal was timely filed under the ‘prisoner mailbox rule.’
See Commonwealth v. Jones, 700 A.2d 423, 426 (Pa. 1997) (stating that
under the ‘prisoner mailbox rule’ an appeal will “be deemed ‘filed’ on the
date that the appellant deposits the appeal with prison authorities and/or
places it in the prison mailbox”).




                                           -2-
J-S59005-16



Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under the PCRA, any petition

for post-conviction relief, including a second or subsequent one, must be

filed within one year of the date the judgment of sentence becomes final,

unless   one   of   the   following   exceptions   set   forth   in   42   Pa.C.S.   §

9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition
         alleges and the petitioner proves that:

            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).     Any petition attempting to invoke one of

these exceptions “shall be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant’s 2015 petition is clearly untimely, as his judgment of

sentence became final in 2003. In his pro se brief, Appellant asserts various

claims of ineffective assistance of trial counsel, and challenges to the validity



                                        -3-
J-S59005-16



of his guilty pleas.    See Appellant’s Brief at 11-14.   At no point does

Appellant make any attempt to plead and prove the applicability of a

timeliness exception. Accordingly, we are without jurisdiction to assess the

merits of his underlying claims.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2016




                                    -4-